 256324 NLRB No. 39DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On March 27, 1997, Administrative Law Judge Burton Litvackissued the attached decision. The Respondent filed exceptions and a
supporting brief. The Charging Party filed an answering brief.2We deny the Charging Party™s motion, contained in its answeringbrief, to strike the Respondent™s exceptions.3The Respondent argues that the judge erroneously relied on thelack of interchange between KOMO Radio™s on-air unit employees
and those of stations KVI-AM and KPLZ-FM when concluding that
the separate KOMO unit remained appropriate. The Respondent con-
tends that this lack of interchange resulted from its desire to avoid
Union unfair labor practice charges, and should not be used as a fac-
tor against it. In rejecting this argument, Chairman Gould and Mem-
ber Higgins note that the Respondent was not without lawful re-
course. In their view, the Respondent could have made such assign-
ments after bargaining to agreement or to a good-faith impasse in
negotiations for a successor agreement. Having not pursued this
course, the Respondent cannot now validly argue that the lack of
interchange is irrelevant because it had no choice.4No exceptions were filed as to the judge™s dismissal of the com-plaint allegation concerning the discharge of employee David Young.5We shall modify the recommended Order to correct the date inthe contingent notice mailing provision.Fisher Broadcasting, Inc. d/b/a Radio StationKOMO-AM and American Federation of Tele-vision and Radio Artists, Seattle Local, AFLŒ
CIO. Case 19ŒCAŒ24199August 13, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe issue presented in this case1is whether thejudge correctly found that the Respondent violated
Section 8(a)(5) and (1) of the Act by refusing to recog-
nize and bargain with the Union because of the alleged
integration of the collective-bargaining unit employees
with the employees of two other radio stations recently
purchased by the Respondent.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs2and has decided to affirm the judge™s rul-ings, findings,3and conclusions4and to adopt the rec-ommended Order as modified.5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent Fisher
Broadcasting, Inc. d/b/a Radio Station KOMO-AM,
Seattle, Washington, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.Substitute the following for paragraph 2(b).
‚‚(b) Within 14 days after service by the Region,post at its facility in Seattle, Washington, copies of the
attached notice marked ‚‚Appendix.™™20Copies of thenotice, on forms provided by the Regional Director for
Region 19, after being signed by the Respondent™s au-thorized representative, shall be posted by the Re-spondent and maintained by it for 60 consecutive days
in conspicuous places, including all places where no-
tices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any
other material. In the event that, during the pendency
of these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since October 26, 1995.™™Daniel R. Sanders, Esq., for the General Counsel.George T. Hunter, Esq. (Graham & Dunn), of Seattle, Wash-ington, for the Respondent.Harold H. Green, Esq. (MacDonald, Hoague & Bayless), ofSeattle, Washington, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. Based uponthe above-captioned unfair labor practice charge, filed by
American Federation of Television and Radio Artists, Seattle
Local, AFLŒCIO (AFTRA), on October 26, 1995, the Re-
gional Director for Region 19 of the National Labor Rela-
tions Board (the Board), on May 6, 1996, issued a complaint,
alleging that Fisher Broadcasting, Inc. d/b/a Radio Station
KOMO-AM (the Respondent), engaged in acts and conduct
violative of Section 8(a)(1), (3), and (5) of the National
Labor Relations Act (the Act). Respondent timely filed an
answer, denying the commission of the alleged unfair labor
practices. Pursuant to a notice of hearing, which accom-
panied the above complaint, the above-captioned matter came
to trial before me on October 3 and 4 and December 2 and
3, 1996, in Seattle, Washington. At the hearing, all parties
were afforded the opportunity to offer into the record all rel-
evant evidence, examine and cross-examine all witnesses,
argue their legal positions orally, and to file posthearing
briefs. The latter documents were filed by counsel for Re-
spondent and by counsel for AFTRA and have been carefully
considered. Accordingly, based on the entire record, includ-
ing the oral arguments and the posthearing briefs and my ob-
servation of the testimonial demeanor of the several wit-
nesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a State of Washington corporation, with anoffice and place of business located in Seattle, Washington,
where it is engaged in the operation of a radio broadcasting
station. During the 12-month period preceding the issuance
of the instant complaint, which period is representative, in
the normal course and conduct of its business operations, Re-
spondent had gross sales of goods and services, valued in ex-
cess of $100,000, and purchased and received goods and ma-
terials, valued in excess of $50,000, directly from suppliersVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00256Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 257RADIO STATION KOMO-AM1According to Patrick M. Scott, the president and chief executiveofficer of Fisher Broadcasting, the purchase was necessary as Re-
spondent, ‚‚as a stand-alone AM station™™ was ‚‚hemorrhaging™™
money and as it was difficult to compete against companies with
combined AM and FM resources.Apparently, at one time, AFTRA was recognized as the bargainingrepresentative for the on-air employees of both KVI-AM and KPLZ-
FM; however, the record is silent as to the dates of this recognition.2There is no dispute that, during 1995, Respondent began evolv-ing toward a more news/talk format.3Scott testified that the two radio stations were run by GoldenWest Broadcasting ‚‚as a consolidated operation™™ with both stations
sharing the facility, including the broadcast studios and production
areas, and having combined sales, traffic, and support functions. One
general manager oversaw the operations of both stations.outside the State of Washington or from suppliers locatedwithin the State of Washington which, in turn, received said
goods and materials directly from sources located outside the
State. Respondent admits that it has been, at all material
times, an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
AFTRA is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THEISSUES
The complaint alleges that Respondent engaged in con-duct, violative of Section 8(a)(1) and (3) of the Act, by ter-
minating its employee, David Young, on April 30, 1995, be-
cause Young supported AFTRA and engaged in protected
concerted activities. The complaint further alleges that Re-
spondent engaged in conduct, violative of Section 8(a)(1) and
(5) of the Act, by, since on or about August 23, 1995, failing
and refusing to recognize and bargain with AFTRA as the
exclusive collective-bargaining representative of certain of its
employees. Respondent denies the commission of the alleged
unfair labor practices, asserting that Young was terminatedfor business reasons and that, while conceding that it has, in
fact, failed and refused to engage in collective bargaining
with AFTRA, the latter no longer represents an appropriate
unit of its employees.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. The alleged unlawful refusal to bargainThe record establishes that Fisher Broadcasting, Inc. (Fish-er Broadcasting), a State of Washington corporation, owns
and operates radio and television stations in the states of Or-
egon, Washington, and Montana; that Fisher Broadcasting
has owned and operated Respondent, a radio station located
in Seattle, Washington, since 1926; that, since 1946, Re-
spondent has recognized AFTRA as the exclusive representa-
tive for purposes of collective bargaining of a bargaining unit
consisting of the former™s staff and freelance actors, singers,
and announcers, including combination announcers, with
such recognition embodied in successive collective-bargain-
ing agreements, the most recent of which having expired, by
its terms, on December 1, 1994; and that, until approximately
mid-July 1995, Respondent and KOMO-TV, a Seattle tele-
vision station also owned and operated by Fisher Broadcast-
ing, shared space in a building, located at Fourth and Denny
Sts. in Seattle. The record further establishes that, for several
months prior to May 1994, Fisher Broadcasting had been ne-
gotiating with Golden West Broadcasting for the purchase of
the latter™s Seattle radio stations, KVI-AM and KPLZ-FM,
neither of whose on-air personnel were represented by
AFTRA;1that, during this time period, Respondent was a‚‚full service™™ radio station with music, news, and other in-formation,2KVI-AM had, and continues to have, a conserv-ative ‚‚hot talk™™ format, and KPLZ-FM had, and continues
to have, an adult contemporary music of the 1980™s and
1990™s format; that KVI-AM and KPLZ-FM shared a broad-
cast facility quartered in half of the second floor of the
Tower Building, a ‚‚multi-use™™ office building located at
Seventh and Olive Sts. in Seattle;3that KOMO-AM had, andcontinues to have, approximately 10 to 15 on-air employees
and KVI-AM and KPLZ-FM had, and continue to have, 20
to 25 on-air employees working for them; and that, in May
1994, after the Federal Communications Commission (FCC)
approved the transfer of the respective broadcast licenses of
KVI-AM and KPLZ-FM and after the transfer of the assets
of the two radio stations, Fisher Broadcasting™s acquisition of
the two radio stations was complete. In connection with its
acquisitions, while, from the outset, Fisher Broadcasting sig-
nified its intent to combine the operations of the three radio
stations, a maneuver which ‚‚would create significant econo-
mies for the operation of three stations,™™ in its applications
for the license transfers to the FCC, Fisher Broadcasting
viewed the acquisitions ‚‚as an opportunity to maintain three
distinct voices, each reaching a distinct demographic group,
and not as a consolidation which will force each station intoa single editorial mold.™™In a letter dated September 27, 1994, John Loihl, Re-spondent™s labor relations consultant, wrote to Anthony
Hazapis, who was the executive director of the Seattle local
of AFTRA, informing the latter that Respondent desired to
terminate the parties™ existing collective-bargaining agree-
ment and to commence bargaining on a successor agreement,
‚‚which addresses all of our mutual concerns.™™ The record
reveals that the contract termination letter was received by
AFTRA in the midst of a labor dispute between the parties
concerning Respondent™s use of bargaining unit personnel to
produce broadcast material for use on KVI-AM and
AFTRA™s contention that the foregoing ‚‚cross-utilization of
staff™™ constituted a violation of the existing collective-bar-
gaining agreement. A week later, in a letter dated October
3, Hazapis informed Loihl that, in order for negotiations, be-
tween the parties, to succeed, Respondent must cease and de-
sist from cross-utilizing bargaining unit personnel between
itself and the two newly acquired radio stations and provide
information to AFTRA regarding future operating plans for
the three radio stations. Three weeks later, on October 24,
Loihl wrote to Hazapis that Respondent™s goal was ‚‚to con-
solidate the operations of [KVI and KPLZ] with KOMO-AM
in a manner that allows Fisher to produce the highest quality
programming as efficiently as possible™™ and that, con-
sequently, Fisher Broadcasting ‚‚has consolidated, or is ...

consolidating, personnel, labor relations, sales and sales man-
agement, traffic, production, and other operations™™ for theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00257Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
three radio stations. Loihl then addressed AFTRA™s otherconcern, stating that, in order to maintain the parties working
relationship, Fisher Broadcasting would ‚‚temporarily dis-
continue the cross-utilization of on-air personnel between
KOMO and the other stations. Respondent™s labor relations
consultant concluded his letter, reiterating that Fisher Broad-
casting ‚‚anticipates these stations will become a fully inte-grated operation such that many employees will routinely ap-
pear on several or all three stations.™™ Clearly, AFTRA per-
ceived that Fisher Broadcasting intended to consolidate the
on-air staffs of the three radio stations as, on November 4,
Hazapis replied to Loihl, stressing that AFTRA did not ‚‚be-
lieve the company has any legal right to unilaterally combine
two non-union staffs with a union staff.™™ Two weeks later,
Loihl wrote to Hazapis, denying that Respondent had any
‚‚game plan™™ for the integration of the three radio stations
but reiterating that such was what ‚‚Fisher anticipates
....™™
With the parties™ nascent labor dispute unilaterally re-solved by Respondent and with no date set for the com-
mencement of bargaining for a successor collective-bargain-
ing agreement, Hazapis became ill. John Sandifer then as-
sumed the duties of executive director of the Seattle local of
AFTRA, and, by early January 1995, he and John Loihl had
exchanged correspondence regarding the parties™ mutual de-
sire to engage in bargaining for a successor collective-bar-
gaining agreement. According to Sandifer, he had a subse-
quent telephone conversation with Loihl, during which the
latter, while refusing to extend the terms and conditions of
the expired agreement, averred that ‚‚we have nothing in
mind that would raise your blood pressure.™™ Thereafter, in
mid-March 1995, AFTRA mailed its initial successor con-
tract proposals to Respondent, and, on May 1, the parties
held their initial bargaining session at Respondent™s facility.
Sandifer and Loihl acted as the chief spokespersons for the
parties, and, during the meeting, Sandifer reiterated
AFTRA™s initial proposals and explained them. Respondent
had no counterproposals, and no agreements were reached.
The parties next bargaining session was held on June 26 at
Respondent™s facility. At the outset of the session, Loihl pre-
sented a written, point-by-point response to AFTRA™s initial
proposals, agreeing to some of AFTRA™s proposals and re-
jecting others, to Sandifer. Then, Loihl gave the AFTRA rep-
resentatives a single sheet, containing three proposed contract
changes, one of which would have permitted Respondent to
assign bargaining unit employees to work on other Fisher
Broadcasting radio stations without restriction. According to
Sandifer, a discussion ensued but no agreements were
reached. It should be noted that none of Respondent™s pro-
posals involved the scope of the bargaining unit, and Patrick
Scott conceded that, had the parties reached agreement on all
proposals, Respondent was prepared to execute a successor
collective-bargaining agreement covering the KOMO-AM
bargaining unit employees. The parties next bargaining ses-
sion was held on August 17; AFTRA presented new contract
proposals and a discussion ensued as to how the proposals
would work. No agreements were reached, and the meeting
ended. Another bargaining session was scheduled for August
25.In accord with its announced intent to consolidate the op-erations of KOMO-AM, KVI-AM, and KPLZ-FM, Fisher
Broadcasting entered into a lease agreement for the remain-der of the second floor of the Tower Building, and con-structed broadcast studios, production facilities, lounge areas,
and administrative offices for use by the three radio stations,
and, in mid-July 1995, commenced moving the operations
and bargaining unit and other personnel of KOMO-AM to its
second floor Tower Building facility. By the end of August,
all of Respondent™s personnel and operations had beenmoved to the Tower Building and, on August 23, Fisher
Broadcasting filed an RM election petition, in Case 19-RM-
2158, with Region 19, seeking a representation election in a
voting unit encompassing the on-air employees of KOMO-
AM, KVI-AM, and KPLZ-FM. In an accompanying letter,
Fisher Broadcasting™s attorney contended that a bargaining
unit limited to Respondent™s on-air personnel was no longer
appropriate. On this point, asked, at the hearing, why the
election petition had been filed, Patrick Scott replied, ‚‚Our
... operations had become combined. All three stations

were now operating [on] the second floor of the Tower
Building and had been combined into a cohesive unit....we had all of the functions in the stations ... working to-

gether.™™Notwithstanding the filing of the RM petition, as pre-viously agreed, the parties met for a negotiating session on
August 25. At the outset of the meeting, John Loihl informed
AFTRA™s representatives of the filing of the election petition
but stated that Respondent remained ‚‚willing to negotiate.™™
On behalf of AFTRA, John Sandifer responded that, in view
of the filing of the petition, there was nothing to talk about,
and the meeting ended. On September 8, Loihl and Sandifer
met for lunch, during which Loihl informed Sandifer that
Fisher Broadcasting intended to pursue the RM petition and
that Respondent would not bargain until there was a disposi-
tion. Thereafter, on October 4, the Regional Director for Re-
gion 19 dismissed Fisher Broadcasting™s RM petition on
grounds that no question concerning representation existed,
and, 2 days later, Sandifer wrote to Loihl, proposing the re-
sumption of successor contract negotiations between Re-
spondent and AFTRA. On October 18, Loihl wrote to
Sandifer that Fisher Broadcasting would file a request for re-
view of the Regional Director™s decision with the Board and
that, given its belief that the contract bargaining unit was no
longer appropriate, ‚‚effective immediately, [Respondent]
must refuse to bargain with AFTRA unless and until it is
demonstrated that AFTRA represents a majority of the em-
ployees in a bargaining unit which includes all of the on-air
employees of the three merged stations.™™ On that same date
and on January 24, 1996, in letters to Loihl, Sandifer contin-
ued to request that Respondent meet with AFTRA represent-
atives and bargain on a successor agreement. Apparently, Re-
spondent did not reply to either letter. On December 4, the
Board denied Fisher Broadcasting™s request for review of the
Regional Director™s decision, dismissing the former™s RM pe-
tition.Respondent™s defense for its alleged unlawful withdrawalof recognition and refusal to continue to bargain on a succes-
sor contract with AFTRA is as stated in Loihl™s October 18
letterŠthat a bargaining unit limited only to Respondent™s
on-air employees no longer constitutes an appropriate unit. In
this regard, there is no dispute that, after its purchase of
KVI-AM and KPLZ-FM and prior to the transfer of Re-
spondent™s operations and bargaining unit and other person-
nel to the Tower Building in mid-July 1995, while KVI-AMVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00258Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 259RADIO STATION KOMO-AM4Of course, each radio station continues to be separately licensedfor broadcasting by the FCC.5Tuttle and Archer each testified that their work routines andterms and conditions of employment did not change with Respond-
ent™s move to the Tower Building location.6During cross-examination, Young testified that he was hired byRobert Dunlop, who, at the time, was Respondent™s program direc-
tor. In hiring Young, Dunlop explained to him that ‚‚[W]e need to
handle this on a temporary basis for at least a while and we™ll evalu-
ate the situation at a later date.™™and KPLZ-FM were physically integrated with some person-nel utilized on both stations, Fisher Broadcasting continued
to operate Respondent as a separate entity at its original loca-
tion. The record establishes that, subsequent to the consolida-
tion of the three radio stations on the second floor of the
Tower Building, Fisher Broadcasting has continued to oper-
ate each as a separate radio station, and each has retained its
distinctive voice with separate programming and has inde-
pendent marketing and ratings goals.4Thus, with its adultcontemporary music and minimal news format, KPLZ-FM is
meant, primarily, to appeal to women aged 18 through 34
and, secondarily, to adults, aged 25 through 54. According
to Robert Dunlop, the operations manager for Fisher
Broadcasting™s Seattle radio division, the KPLZ-FM music
play list is not used by either Respondent or KVI-AM. With
regard to the latter two radio stations, while the broadcast
schedule of each is meant to appeal to adults, aged 25
through 54, and, according to Dunlop, ‚‚both ... would be

considered a news/talk station in the industry,™™ no music is
played on any of KVI-AM™s programs and its on-air com-
mentators and talk show hosts are politically conservative. In
contrast, Respondent has a large staff of news anchors and
reporters, devotes more time each hour to news than does ei-
ther of the other two stations, continues to play a minimal
amount of music, and broadcasts University of Washington
football and basketball games.There is no dispute that the consolidation of the threeradio stations™ operations on the second floor of the Tower
Building resulted in centralization of administrative functions
with a common general manager (Shannon Sweatte), a com-
mon operations manager, a common business manager, a
common national sales manager, a common chief engineer,
and a common human relations director. Moreover, the per-
sonnel files for the three radio stations are maintained in a
common personnel office; the staffs of the three radio sta-
tions utilize the same lunchroom, news production facility,
and production studios; each radio station uses the same
forms for promotions, transfers, terminations, vacation re-
quests, and expense reimbursements; Fisher Broadcasting
provides one engineering staff for the three radio stations and
the promotion department initiates promotional events for
each of the radio stations; and employees of each radio sta-
tion are paid on identical checks. Also, Robert Dunlop is re-
sponsible for labor relations for the three radio stations, in-
cluding salary reviews and performance evaluations, with the
various department managers (traffic, engineering, advertis-
ing, and programming) responsible for reporting to him on
all such issues pertaining to their staffs. However, while
there is one sales department for the three radio stations,
each has its own sales staff, and, while there are common
rooms utilized by the on-air staffs of the three radio stations,
according to Dunlop, ‚‚each station has its own master con-
trol room. KVI and KOMO have an adjacent studio, which
is used for the talk programs. They can be used interchange-
ably, but we don™t typically.™™ Each of Fisher Broadcasting™s
three Seattle radio stations has its own program director,
who, according to Dunlop, to whom the program directors
report, directly supervises his staff and works on program
content, budgets, and personnel matters but has no authorityto supervise the on-air employees of the other two radio sta-tions.With regard to the on-air employees of the three radio sta-tions, the record discloses that, while these individuals share
identical holidays, the same vacation and sick leave accrual
policies, the same health, dental, and life insurance plans, the
same pension and 401(k) plans, and the same bereavement
leave and overtime policies, certain terms, and conditions of
employment, which are specified in the most recent collec-
tive-bargaining agreement between Respondent and AFTRA,
such as the grievance procedure, pertain only to Respond-
ent™s bargaining unit employees. The record further discloses
that, while various job descriptions apparently apply to jobs
at each of the radio stations (announcer and talk show host),
several appear to be specific to one of the radio stationsŠ
news anchor/reporter (KOMO), news reporter/anchor/sports
director (KOMO), KPLZ news/traffic reporter; that, on the
telephone list for the Tower Building facility, every on-air
employee is identified by name and by his or her radio sta-
tion affiliation; and that Fisher Broadcasting makes available,
to the on-air personnel of each radio station, jackets with the
respective call letters and station slogan on the back. Further-
more, given Respondent™s voluntary commitment not to uti-
lize its bargaining unit personnel on either KVI-AM or
KPLZ-FM and noting Dunlop™s concession that a conserv-
ative political commentator on KVI-AM would not be quali-
fied to announce on KPLZ-FM with its adult contemporary
music format, there is no interchange of on-air personnel be-
tween the three radio stations. Finally, while employees of
the three radio stations have brief daily contacts in the lunch-
room, the hallways, and the newsroom, according to Re-
spondent™s bargaining unit employees, Cynthia Land, Lance
Archer, and Gina Tuttle, their work time is spent in the
KOMO-AM work areas, working with bargaining unit or
other employees of Respondent and not with employees of
the other two radio stations.52. The alleged unlawful discharge of David YoungDavid Young, who had prior experience as an announcer,testified that he was hired by Respondent in July 1994 as a
‚‚full-time on-air host™™ on a mid-day program6and that, inmid-January 1995, he was replaced on air by another host
and moved to a producer position, in which job he became
responsible for the production of promotional announcements
for Respondent and for commercials. According to Young,
he learned of the change in his job duties ‚‚in a memo™™ and
during a subsequent conversation with Robert Dunlop, who
was his supervisor. Dunlop ‚‚told me that the station was
moving in a different direction and ... their primary focus

had shifted, and they wanted to bring in a new person that
they felt could handle that particular shift more in the way
[they wanted].™™ Dunlop added ‚‚that the station was moving
away from a music-based format to more of a talk format™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00259Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7During cross-examination, Young said he believed Holt becamehis immediate supervisor in late FebruaryŠ‚‚I do know that I was
told by Ms. Holt that she was my supervisor.™™ As to her duties as
executive producer, according to Young, Holt was responsible for
managing the on-air talent, other than the news employees. There is
no dispute that Holt was a supervisor within the meaning of Sec.
2(11) of the Act; however, there is a dispute as to which employees
she supervised and, specifically, whether she ever became Young™simmediate supervisor. In this regard, Gina Tuttle, the co-host of Re-spondent™s morning show, testified that Holt ‚‚was executive pro-
ducer.... 
her role was as sort of assistant program director andthere were some people who answered to her more directly than I
did,™™ including some on-air people in the news department. She
‚‚assumes™™ Young reported to Holt. Lance Archer, Respondent™s
news anchor and reporter, was more emphatic, testifying that Holt
was his immediate supervisor for a short period after the move to
the Tower Building; that she also supervised the production assist-
ants and ‚‚all of the on-air personalities.... 
and ... I believe she
had a role in some of the music selection. She had supervisory au-
thority over the announcers™™ and Dave Young. Cynthia Land, an
afternoon news reporter for Respondent, also testified that she and
Archer were supervised by Holt for a short time after the move to
the Tower Building. She added that Young also was supervised byHolt during this period of time.In contrast to the foregoing, while Robert Dunlop testified thatHolt was the immediate supervisor of Respondent™s programming as-
sistants and producers and that she ‚‚worked with [Young] and
thought highly of his work ... and felt he would be a great part

of the radio station,™™ he specifically denied that Holt had ever been
Young™s immediate supervisor. He added that Young reported to him
even while doing production work because ‚‚[his duties] included
performing behind the microphone, which is ... for us, an an-

nouncing role.™™8According to counsel for the General Counsel, Holt claimed shewas ill and under a doctor™s order not to testify.and ‚‚that he was unsure about long-range plans for me...™™ but that they would meet again in February with re-

gard to Young™s future.Counsel for the General Counsel and counsel for AFTRAallege that two AFTRA-related events in January precipitated
the change in Young™s job duties and his subsequent termi-
nation by Respondent. At some point that month, Young
complained to John Sandifer, the Seattle office of AFTRA™s
executive director, that he had not been receiving any em-
ployee benefits, including vacation, sick leave, and severance
payments, as ‚‚I had been told that I was working under a
temporary status which did not entitle me [to the normal full-
time employee fringe benefits payments].™™ Sandifer corrobo-
rated Young in this regard and, inasmuch as he believed thethat the expired collective-bargaining agreement did not
sanction Young™s treatment, in a letter, dated January 3,
1995, wrote to Respondent, in part, that:AFTRA™s agreement with the company does not providefor the hiring of temporary talent. We regard Young as a
part-time employee, subject to the terms of the collective-
bargaining agreement, particularly since during the term of
his employment he has worked an average of 40 hours or
more each working week. The collective-bargaining agree-
ment stipulates, in part, that ‚‚part time announcers shall ac-
crue length of service credit for vacation and sick leave pur-
poses in accordance with the ratio of their actual time
worked to a full-time schedule.™™ Only those part-time em-
ployees who work fewer than 30 hours per week are allowed
to receive higher compensation in lieu of prorated vacation,
holidays, and sick leave. Please confirm that Young is re-
ceiving vacation, holidays, and sick leave benefits as per our
agreement, and will be credited with same for the period of
his employment since July 1994.There is no dispute that, as a result of Sandifer™s let-ter, written on Young™s behalf, Respondent paid Young
the fringe benefits, to which he was entitled. Also, at
approximately the same time as Sandifer became execu-
tive director due to Tony Hazapis™ illness, Young be-
came ‚‚acting president™™ of the Seattle office of
AFTRA and assumed the position on a full-time basis
in April.As he promised, in late February, Dunlop again spoke toYoung regarding the latter™s position with Respondent and
said that ‚‚he was very happy with my work. He said that
he did consider me a part of the team ... and that ...

what I had been doing up to that point was ... what I

would continue to do for the foreseeable future.™™ According
to Young, in performing his production duties, he worked
closely with Laurie Holt, Respondent™s executive producer,
and ‚‚took direction from her.™™ Young continued in his pro-
duction work until the last day in April, a Sunday. On that
day, he received a telephone call from Holt, who, Young be-
lieved, had become his immediate supervisor after January.7She asked Young to meet her at a restaurant later thatevening. Young met Holt, and the latter ‚‚told me that she
had been directed to notify me of my termination from
KOMO Radio.™™ The alleged discriminatee asked why, and
‚‚she told me that she was not given a good ... reason why

... and that she couldn™t understand it herself.™™ Holt added

that she had asked Dunlop to keep Young as an employee
as he was invaluable to her.™™ Young testified that he had re-
ceived no notice of any intent to terminate him prior to his
conversation with Holt. Subsequently, in June or July 1995,
Young received another telephone call from Holt, who said
she was experiencing ‚‚some difficulties™™ with Respondent
and believed she, too, would be terminated. Holt said she
had some knowledge as to the ‚‚reasons™™ for his termination
and said ‚‚that it was her firm belief that I had been termi-
nated because of my union activities.... 
She said she hadbeen involved in a meeting™™ at which Dunlop said ‚‚that my
position with the union made it difficult for KOMO to keep
me on the payroll.™™ According to Young, Holt was aware of
his position as an officer in AFTRA but did not believe any
other management officials knew. Laurie Holt did not testify
at the trial, and, thus, failed to corroborate the testimony of
Young in the above regard.8Robert Dunlop testified that, in late May or early June1994, one of Respondent™s announcers quit, which act cre-
ated an opening in the late afternoon time period. To fill the
void, Dunlop moved Respondent™s ‚‚mid-day personality™™ to
that time slot and, thus, created a vacancy in the 10 a.m. to
3 p.m. time period. Thereafter, according to Dunlop, ‚‚some
time in mid-July ... met [Young] ... about filling this

time period for us.™™ Young was unemployed and looking for
work at the time, and ‚‚I had indicated to him that ... the

station was evolving its programming format ... and ...

that it was only temporary but that he was certainly qualified
for it.™™ Dunlop also stated he made Young aware that, while,
at the time, Respondent was a music, news, weather, traffic,
and sports full service radio station, it was moving awayVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00260Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 261RADIO STATION KOMO-AM9Greenfield defined such an employee as one whom the companyhires on a temporary basis; after an evaluation period, normally 6
months, the employee is either hired as a regular full-time employee
or ‚‚let go.™™ The witness conceded that such a position is not men-
tioned in the expired collective-bargaining agreement and, while also
conceding that she could not name any other employee hired on
such a basis, averred ‚‚I™m sure we did.™™Greenfield conceded that AFTRA was never made aware of Re-spondent™s policy of hiring employees on a temporary basis for 6
months, and it must be noted that such an employment condition
was included in Respondent™s contract counter-proposals, which
were submitted to AFTRA on June 26, 1995.10Respondent™s employment records establish October 1, 1994, asthe hire date for Young.11Respondent offered no explanation as to why Young was en-tirely relieved of his announcer duties by the end of February.12Greenfield testified that Young was hired to fill an open on-airshift and that, when this position was filled, he performed other du-
ties. Asked why there was a necessity to terminate Young from the
second job, she averred, ‚‚As far as I know, in looking towards the
future, possibly for two more weeks he could have been utilized. But
beyond that, we do our very best not to lay off employees that are
regular employees. And in fairness to the person, it was time to say
I think we don™t need you any more.™™13John Loihl recalled, as the sense of the meeting, that ‚‚they weregoing to follow the temporary policy and either terminate [Young]
or make him a regular employee, and the programming needs
seemed to be headed towards ending his relationship with the sta-
tion.™™ Loihl testified that he did not become aware of Young™s sta-
tus with AFTRA until May when he noticed the latter™s name in the
masthead of AFTRA™s stationery.14Greenfield and Dunlop testified that each did not become awareof Young™s status in AFTRA until approximately May at which
point Loihl informed each that the alleged discriminatee was listed
on AFTRA™s stationery as its Seattle president.from ‚‚more or less ... music in favor of talk and informa-
tion programming,™™ that this would be a ‚‚gradual™™ transi-
tion, and ‚‚that as our format developed [the need for an an-
nouncer] would probably diminish.™™ Dunlop further testified
that, well aware the announcer position would not be perma-
nent, Young accepted Dunlop™s offer to fill the opening in
Respondent™s midday announcer position and, in addition, to
perform production work, voice commercials, and do some
writing. Dunlop also testified that, from July until late Sep-
tember 1994, Young™s job status was ‚‚on an on-call basis™™
and that, after speaking to Sharon Greenfield, Fisher
Broadcasting™s director of human resources, in late Septem-
ber, ‚‚we determined ... that it made sense to make

[Young] a temporary ... full-time employee ... and we

thought that he would probably be with us for several
months at least.™™ Greenfield corroborated Dunlop on this
point, stating that, in October 1994, the latter spoke to her
about hiring Young as a temporary full-time employee,9‚‚and we discussed it, and I said it would be fine, but he
would have to make a decision within that six month period
as to whether he was going to retain Mr. Young or not.™™10There is no dispute that, in mid-January 1995, DaveYoung™s midday program was replaced by a talk show with
a new, regular full-time talk show host and, as a result, his
air time was reduced to 3 hours and that, by the end of Feb-
ruary, he was completely off the air, having been replaced
by one of Respondent™s full-time announcers. Dunlop, who
admitted he was aware of John Sandifer™s letter to Respond-
ent, regarding the latter™s failure to pay fringe contractual
fringe benefits to Young, attributed the change to a talk show
during the midday time period to Respondent™s evolving
changes in its programming format. Asked whether Young
could have performed the duties of midday talk show host,
Dunlop conceded, ‚‚I suppose he could have™™ but ‚‚we made
the decision to hire somebody who ... we felt was more

qualified to host a news talk show than Dave™s experience
allowed.™™11Thereafter, Young worked only in a productioncapacity for Respondent but made it known to Dunlop that
he desired to remain with Respondent ‚‚in any capacity.™™Dunlop next testified that, during the last part of 1994 andthe first few months of 1995, Greenfield continually ques-
tioned him as to ‚‚where this relationship with [Young] was
heading.... 
and at that time ... I didn™t know exactly
myself as we were continuing to go through these format ad-
justments.™™ Then, ‚‚because I hadn™t heard as to what was
going to happen to Mr. Young ...,™™ Greenfield, who re-

called receiving Sandifer™s January letter regarding Young™sfringe benefits payments, scheduled a meeting for April 4,specifically regarding Young™s status. Present for the meeting
were Greenfield, Dunlop, Shannon Sweatte, the general man-
ager of Fisher Broadcasting™s Seattle radio stations, Jac-
queline Raymond, who had been appointed to replace Green-
field as Fisher Broadcasting™s human resources manager, and
John Loihl. As to why Sweatte and Raymond were invited,
Greenfield explained that each was new to the position and
‚‚it was kind of a learning experience for [them].™™ As to
why Loihl was present, Greenfield, who conceded the former
had never been asked to attend such meetings in the past, ex-
plained, ‚‚I asked [him] to be present for Mr. Sweatte and
Mr. Dunlop to get used to working with him and also the
new human resources manager.™™ Contradicting Greenfield,
Dunlop testified that Loihl was present ‚‚to help us under-
stand and answer questions about what might be state law
versus local law versus company policy ... versus union

contract.™™ As to what occurred, Respondent™s witnesses were
fairly consistent. Thus, Greenfield testified that ‚‚I explained
... why I had called the meeting and it was time that a de-

cision be made by Mr. Young™s manager as to whether he
was going to retain [Young] or not.... 
Rob discussed ...
the changing formats and plans of the station and that in the
future ... he didn™t have a spot for [Young] and that it was

his recommendation that [Young] be let go.™™ She added that
Dunlop made the decision to terminate Young at this meeting
and that ‚‚[Dunlop] said he would get to [Young] as soon
as he could.™™12Greenfield specifically denied that Young™sunion affiliation was ever mentioned during this meeting and
denied knowledge, at the time of the meeting, of Young™s
position in AFTRA. Dunlop testified that Greenfield made
clear her intent to determine what Young™s role at the radio
station would be and demanded that Dunlop make a decision
as to the former™s status. ‚‚So, forced or required to make
a decision in that meeting, I determined that it was best to
let Dave go on his way as I wasn™t sure we could continueto have a need for him once we consolidated.™™13As didGreenfield, Dunlop denied that Young™s union activities con-
stituted a basis for his decision to discharge the alleged
discriminatee.14Finally, contradicting Young™s testimony,Dunlop testified that ‚‚within a few days™™ of the manage-
ment meeting, in his office, he spoke to Young ‚‚and I said
basically that his six month time period as a temporary em-
ployee was up and that I didn™t ... see a need for his tal-
VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00261Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15I have carefully considered counsel for AFTRA™s contentionthat Respondent must be estopped from asserting, as a defense, that
Respondent™s on-air employees no longer constitute an appropriate
unit for purposes of collective bargaining, and, while said assertion
has surface appeal, I must reject it. As set forth by the Board in
R.P.C. Inc., 311 NLRB 233, 234 (1993), the essential elements forthe application of the doctrine of equitable estoppel are knowledge,
intent, mistaken belief, and detrimental reliance. In support of his
contention, counsel for AFTRA asserts that, since, at least, Septem-
ber 1994, Respondent had indicated its willingness to bargain with
AFTRA over a successor collective-bargaining agreement covering
the former™s on-air employees, that actual bargaining commenced on
May 1 and continued through August 17, 1995, with Respondentnever once raising as an issue whether the contractual bargaining
unit continued to constitute an appropriate unit, that Respondent first
raised the issue on August 25 following its filing of an RM petition,
and that AFTRA, acting on Respondent™s apparent willingness to en-
gage in bargaining on a successor agreement, relied to its detriment
on Respondent™s acts and conduct. Contrary to counsel, I initially
note that the cases, which are relied on by counsel all involve un-
lawful refusals to bargain based on changes in the identity of the in-
volved labor organization either through allegedly improper merger
or improper affiliation. As the Board apparently has not applied the
doctrine of equitable estoppel to other fact situations, I am loathe to
do so in the present fact situation. More significantly, however, the
factors, on which Fisher Broadcasting based its RM petition and Re-
spondent based its subsequent refusal to bargain, did not exist until
the latter™s operations, including its bargaining unit personnel, were
moved to the Tower Building in mid-July. Accordingly, there is no
record evidence that Respondent had knowledge of the facts, which
gave rise to the RM petition and its subsequent refusal to bargain,
at any time prior to the commencement of bargaining or during the
initial bargaining sessions. Thus, it can not be said that Respondent
truly assumed inconsistent positions during bargaining on the issue
of the continued appropriate status of the recognized bargaining unit
or obtained a tangible benefit from its conduct. Moreover, the record
evidence establishes that Fisher Broadcasting was never secretive as
to its intent eventually to consolidate the on-air staffs of its three Se-
attle radio stations and that AFTRA was aware of such. In such cir-
cumstances, it would be improper to apply the doctrine of equitable
estoppel to the instant situation. Therefore, AFTRA™s contention, in
that regard, must be rejected.ents and that ... I wouldn™t have enough work for him
.... 
and so I told him that ...we needed to let him
go.™™ On this point, while conceding that he probably in-
formed Holt of his decision to terminate Young, Dunlop de-
nied instructing Holt to inform Young of his termination.
Young was not recalled as a witness to address Dunlop™s
version of his termination interview.B. Legal AnalysisI initially consider the complaint allegation that Respond-ent acted in violation of Section 8(a)(1) and (5) of the Act
by breaking off bargaining on a successor contract with
AFTRA and, thereafter, failing and refusing to engage in fur-
ther bargaining.15In this regard, I note that Respondent con-cedes that, on October 18, 1995, it informed AFTRA it
would discontinue bargaining on a successor collective-bar-
gaining agreement and that, thereafter, it refused to resume
bargaining with AFTRA. In defense of its alleged unlawful
acts and conduct, at the trial and in its counsel™s posthearing
brief, Respondent argues that, upon the transfer of its em-
ployee complement and operations to the renovated and en-
larged Tower Building facility, the completed consolidation
and merger of KVI-AM, KPLZ-FM, and KOMO-AM and theintegration of their respective operations destroyed the sepa-rate identity of the existing bargaining unit of Respondent™s
on-air employees and that, accordingly, a unit, limited to the
employees, no longer remained appropriate for purposes of
collective bargaining. In support of that contention, counsel
for Respondent argues, and the record establishes, that the
three radio stations are housed in one facilityŠthe entire sec-
ond floor of the Tower Building; that the employees of the
three radio share some common areas, such as a newsroomand lunch area, have contacts with each other in said areas,
and, except for terms and conditions of employment specific
to the most recent collective-bargaining agreement between
Respondent and AFTRA, are subject to the same labor rela-
tions policies; that there is one general manager, one oper-
ations manager, one chief engineer, one human resources
manager, and one general sales manager for the three radio
stations; and that the three radio stations have centralized ad-
ministrative functions.Notwithstanding the foregoing, and contrary to counsel, Ido not believe that Respondent™s on-air employees bargain-
ing unit lost its separate identity as a unit appropriate for bar-
gaining as a result of the above-described consolidation of
operations. Thus, the record also establishes that KOMO-
AM, KVI-AM, and KPLZ-FM each retains a separate FCC
broadcast license and voice in the Seattle area, a separate ad-
vertising sales staff, and separate ratings goals and objec-
tives; that each radio station has a program director, who is
responsible for directly supervising the employees of his
radio station and not those of the other two radio stations;
that, while some job descriptions are common for the three
radio stations, several are unique to each; that the common
telephone directory identifies individuals as employed by a
particular radio station; and that the employees of each radio
station broadcast out of separate broadcast studios, which are
not utilized by the on-air employees of the other two radio
stations. Moreover, while there are minimal contacts in the
lunchroom and newsroom between Respondent™s bargaining
unit employees and the on-air staffs of the other two radio
stations, there is no interchange of on-air employees between
Respondent and the other two radio stations, and Respond-
ent™s on-air employees spend their worktime working with
other on-air employees of Respondent and not those of the
other two radio stations. While these ‚‚traditional™™ criteria
are, of course, significant, in my view, the most compelling
factor, warranting a finding that Respondent™s on-air employ-
ees remained a separate appropriate unit after the move of
the bargaining unit employees to the Tower Building, is the
long history of collective bargaining for the unit. Thus, while
the on-air employees of KVI-AM and KPLZ-FM were unrep-
resented at the time of their purchase by Fisher Broadcasting,
Respondent has employed its own staff of on-air employees
for approximately 70 years and has bargained continuously
with AFTRA, as the exclusive representative of said employ-
ees, for, in excess of, 50 years. ‚‚Both the Board and the
courts have long recognized not only that the traditional fac-
tors which tend to support the finding of a larger ... unit

as being appropriate are of ‚lesser cogency where a history
of meaningful bargaining has developed™ but also that ‚this
fact alone suggests the appropriateness of a separate bargain-
ing unit™ and that ‚compelling circumstances™ are required to
overcome the significance of bargaining history.™™ Armco,Inc. v. NLRB, 832 F.2d 357, 363 (6th Cir. 1987); Children™sVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00262Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 263RADIO STATION KOMO-AMHospital, 312 NLRB 921, 929 (1993), enfd. California Pa-cific Medical Center v. NLRB, 87 F.3d 304 (9th Cir. 1995);Gibbs & Cox, Inc., 280 NLRB 953, 954 (1986); MarionPower Shovel Co., 230 NLRB 576, 579 (1977). In my view,Fisher Broadcasting™s consolidation of the operations of its
three Seattle radio stations does not present such a compel-
ling circumstance. On this point, in Children™s Hospital,supra, notwithstanding that, after a merger of two hospitals,
all management functions became centralized, all personneland labor relations functions became the responsibility of one
human resources department, all employees became covered
by uniform policies, working guidelines, wages, and benefits,
some employees worked at both facilities, and meetings were
attended by employees of both facilities, the Board con-
cluded that a ‚‚long term relationship was reasonably relied
upon by the judge in finding thatŠwhere the proffered unit
choices are a unit consisting of the facility in which the bar-
gaining relationship had existed and a unit encompassing that
facility and another which lacked a similar bargaining his-
toryŠthe single facility is an appropriate unit.™™In urging a contrary finding, counsel for Respondent firstargues that Children™s Hospital is not controlling as themerger of the three radio stations here ‚‚resulted in a single
facility with all on-air staff from all three radio stations
working side-by-side on a daily basis.™™ However, the fact
that Respondent™s bargaining unit employee complement is
working in the same facility as, and in close proximity to,
unrepresented employees does not itself negate the former™s
existence as a separate appropriate unit. Thus, in SerramonteOldsmobile, 318 NLRB 80 (1995), employer, which ownedand operated several automotive dealerships, moved the serv-
ice department employees of one dealership, who were rep-
resented by a labor organization for purposes of collective
bargaining, into a larger facility, in which were housed the
service departments of several other dealerships and none of
the employees of which were represented by labor organiza-
tions, and argued that, after the relocation, the represented
employee complement lost its separate identity as an appro-
priate unit. In concluding that the represented employees had
not lost their identity as a separate appropriate unit and in
affirming myself, the Board noted that, while the represented
employees used the same tool room as did unrepresented em-
ployees and shared common facilities, and all employees had
the same ultimate supervision, the represented employees, by
virtue of a collective-bargaining agreement, had significantly
different terms and conditions of employment than those of
the nonbargaining unit employees. Likewise, given the fac-
tors set forth above, notwithstanding having been transferred
to a common facility, Respondent™s bargaining unit employ-
ees possess a significant community of interests so as to con-
tinue to retain its separate identity as an appropriate unit. Re-
spondent™s counsel next argues that the Board™s decision in
Renaissance Center Partnership, 239 NLRB 180 (1979), iscontrolling here. However, the cited decision is readily dis-
tinguishable inasmuch as, unlike the merged groups of em-
ployees in the cited case, Respondent™s bargaining unit em-
ployees are supervised by Respondent™s program manager,
who exercises supervisory authority only over Respondent™s
employees, and work in broadcasting studios used only by
Respondent™s employees, as there is no interchange of on-air
employees between Respondent and the two other radio sta-
tions, and, most significantly, unlike in the cited decision,there exists herein a long collective-bargaining history in aseparate appropriate unit. Based on the foregoing, and the
record as a whole, I believe, and find, that Respondent™s bar-
gaining unit employee complement retained its identity as a
separate appropriate unit after Fisher Broadcasting™s consoli-
dation of operations in the Tower Building in July 1995 and
that, therefore, Respondent™s conceded refusal to bargainwith AFTRA after October 18, 1995, was violative of Sec-
tion 8(a)(1) and (5) of the Act.Turning to consideration of whether Respondent™s dis-charge of employee David Young was violative of Section
8(a)(1) and (3) of the Act, I note, at the outset, that my de-
termination of the legality of Respondent™s conduct is gov-
erned by the traditional precepts of Board law in alleged
union animus discharge cases, as modified by the Board™s
decision in Wright Line, 251 NLRB 1083 (1990), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 453 U.S. 989 (1982),
approved in Transportation Management Corp., 462 U.S.393 (1983). Thus, in order to prove a prima facie violation
of Section 8(a)(1) and (3) of the Act, the General Counsel
has the burden of establishing that the alleged discriminatees
engaged in union activities; that Respondent had knowledge
of such conduct; that Respondent™s actions were motivated
by union animus; and that the discharges and layoffs had the
effect of encouraging or discouraging membership in the
Union. WMRU-TV, 253 NLRB 697, 703 (1980). Further, theGeneral Counsel has the burden of proving the foregoing
matters by a preponderance of the evidence. Gonic Mfg. Co.,141 NLRB 201, 209 (1963). However, while the above anal-
ysis is easily applied in cases in which a respondent™s moti-
vation is straightforward, conceptual problems arise in cases
in which the record evidence discloses the presence of both
a lawful and an unlawful cause for the allegedly unlawful
conduct. In order to resolve this ambiguity, in Wright Line,supra, the Board established a causation test in all Section
8(a)(1) and (3) cases involving employer motivation. ‚‚First,
we shall require that the General Counsel make a prima facie
showing sufficient to support the inference that protected
conduct was a ‚motivating factor™ in the employer™s decision.
Once this is established, the burden will shift to the employer
to demonstrate that the same action would have taken place
even in the absence of the protected conduct.™™ Id. at 1089.
Two points are relevant to the foregoing analytical approach.
First, in concluding that the General Counsel has established
a prima facie showing of unlawful animus, the Board will
not ‚‚quantitatively analyze the effect of the unlawful motive.
The existence of such is sufficient to make a discharge a vio-
lation of the Act.™™ Id. at 1089 fn. 4. Second, once the bur-
den has shifted to the employer, the crucial inquiry is not
whether Respondent could have engaged in the discharges
and layoffs herein, but, rather, whether Respondent would
have done so in the absence of the alleged discriminatees™
union activities and support. Structural Composites Indus-tries, 304 NLRB 729 (1991); Filene™s Basement Store, 299NLRB 183 (1990).Analysis of the record, as a whole, has convinced me thatthe General Counsel has failed to establish a prima facie
showing that Respondent was unlawfully motivated in dis-
charging Young. In this regard, almost the entirety of the
General Counsel™s case rests upon what Respondent™s execu-
tive producer, Laurie Holt, allegedly told Young during a
telephone conversation in June or July 1995. Thus, creditingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00263Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16I recognize that the record contains contradictory testimony, par-ticularly as to whether Holt ever supervised Young and as to who
informed Young of his discharge. While I generally found Young to
have been more credible than other witnesses and believe that the
bargaining unit employees, who testified, were candid, given my
view as to counsel for the General Counsel™s failure in established
Respondent™s unlawful motivation, specific credibility resolutions are
unnecessary.17This is, of course, a situation of double hearsay. Significantly,the alleged speaker, Robert Dunlop, was present during the hearing
and did testify as to Young™s termination; however, while he did
have the opportunity to question Dunlop during cross-examination
on the points raised by Young™s testimony, counsel for the General
Counsel chose not to do so.18I realize that unlawful motivation may be inferred when a re-spondent™s defense is deemed pretextual or wholly fabricated. Con-
trary to counsel for AFTRA, I do not believe such to be the case.
In this regard, none of Respondent™s witnesses were inherently in-
credible, and Greenfield, Dunlop, and Loihl were basically corrobo-
rative as to Respondent™s discharge rationale. Finally, a business
judgment apparently was made as to David Young™s ability to per-
form in a talk show format, and neither the state of the record norcounsel for AFTRA has given me any reason to question Dunlop™s
testimony in that regard.19If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Young™s testimony,16and making findings of fact based onhis recollection of this conversation, establishes not only that
Respondent was aware of his status as president of AFTRA™s
Seattle affiliate but also that such, in fact, was a motivating
factor underlying his discharge. However, the difficulty for
the General Counsel is, of course, that there is no other
record evidence probative of these points, and, inasmuch as
Holt failed to appear as a witness and to testify on behalf
of the General Counsel, Young™s testimony raises serious
corroborative and hearsay concerns.17While I am permittedto consider hearsay evidence and while Young™s testimonial
demeanor was that of an honest witness, the vital testimony,
as corroboration for Young™s assertions and as well as for its
own demonstrative value, was that of Holt, and I had no op-
portunity either to access her demeanor as a witness or to
consider the substance of her account of events. In these cir-
cumstances, I am unable to rely on Young™s testimony as to
the substance of any conversations with Holt. Besides the
foregoing, Counsel for the General Counsel and counsel for
AFTRA raise the matter of John Sandifer™s January 1995 let-
ter to Respondent on Young™s behalf, regarding the former™s
failure to pay Young certain employee benefits, as establish-
ing animus, and counsel for AFTRA points out that, shortly
after receipt of the letter, Young was replaced by a talk show
host and his on-air time was substantially reduced and con-
tends that such establishes animus on Respondent™s part.
While the timing of adverse employer conduct may, indeed,
raise a suspicion of animus, I note that, at the time, Respond-
ent™s format was evolving toward a talk show format, and,
in the absence of any other record evidence suggestive of
such, the timing of the reduction of Young™s broadcast time
is not itself sufficient to establish the existence of unlawful
animus. In the circumstances, I reiterate my belief that coun-
sel for the General Counsel has failed to establish a prima
facie showing that Respondent was unlawfully motivated in
terminating Young. Accordingly, I shall recommend dismis-
sal of the allegation of the instant complaint.18CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. AFTRA is a labor organization within the meaning ofSection 2(5) of the Act.3. At all times material, since, at least, 1946, AFTRA hasbeen, and continues to be, the exclusive representative of Re-
spondent™s employees in the following unit found appropriate
for purposes of collective bargaining within the meaning of
Section 9(b) of the Act:All staff and freelance actors, singers, and announcers,including combination announcers employed by Re-
spondent; excluding all other employees, guards, and
supervisors as defined in the Act.4. Since October 18, 1995, by failing and refusing to rec-ognize and bargain with AFTRA, as the exclusive representa-
tive for purposes of collective bargaining of the employees
in the above-described appropriate unit, Respondent has en-
gaged in conduct violative of Section 8(a)(1) and (5) of the
Act.5. The aforementioned acts and conduct are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.6. Unless specified above, Respondent engaged in no otherunfair labor practices.REMEDYHaving found that Respondent engaged in serious unfairlabor practices within the meaning of Section 8(a)(1) and (5)
of the Act, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the purposes and policies of the Act.
Having found that Respondent unlawfully withdrew recogni-
tion from and refused to bargain with AFTRA, I shall rec-
ommend that it be ordered to recognize and, on request, re-
sume bargaining with AFTRA, as the exclusive representa-
tive for purposes of collective bargaining of its on-air em-
ployees. I shall also recommend that Respondent be ordered
to post a notice, setting forth its obligations in accord withmy decision.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended19ORDERThe Respondent, Fisher Broadcasting, Inc. d/b/a RadioStation KOMO-AM, Seattle, Washington, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize and bargain withAFTRA, as the exclusive representative for purposes of col-
lective bargaining of the employees in the following appro-
priate unit:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00264Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
 265RADIO STATION KOMO-AM20If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™All staff and freelance actors, singers, and announcers,including combination announcers employed by Re-
spondent; excluding all other employees, guards, and
supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed to them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and, on request, bargain with AFTRA, asthe exclusive representative for purposes of collective bar-
gaining of its employees in the above-described appropriate
unit.(b) Within 14 days after service by the Region, post at itsfacility in Seattle, Washington, copies of the attached notice
marked ‚‚Appendix.™™20Copies of the notice, on forms pro-vided by the Regional Director for Region 19, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained by for 60 consecutive days in conspicuous places,
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,or covered by any other material. In the event that, during
the pendency of these proceedings, the Respondent has gone
out of business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at its own
expense, a copy of the notice to all current employees and
former employees employed by the Respondent at any time
since October 18, 1995.(c) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official, on a form provided by the Region, attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint, insofar as italleges that Respondent violated Section 8(a)(1) and (3) of
the Act is dismissed.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROF
THENATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by the provisions of this notice.WEWILLNOT
refuse to recognize and bargain with Amer-ican Federation of Television and Radio Artists, Seattle
Local, AFLŒCIO (AFTRA) as the exclusive representative
for purposes of collective bargaining of our employees in the
following appropriate unit:All staff and freelance actors, singers, and announcers,including combination announcers; excluding all other
employees, guards, and supervisors as defined in the
National Labor Relations Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed to you by Section 7 of the Act.WEWILL
recognize and, on request, bargain with AFTRAas the exclusive representative of our employees in the
above-described appropriate unit.FISHERBROADCASTING, INC. D/B/ARADIOSTATIONKOMO-AMVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00265Fmt 0610Sfmt 0610D:\NLRB\324.031APPS10PsN: APPS10
